Douglas, J.,
dissenting. I respectfully dissent. S.Ct.Prac.R. X(2) provides, in part, that “[a]ll original actions shall proceed under the Ohio Rules of Civil Procedure, unless clearly inapplicable.” In computing time for filing a pleading, Civ.R. 6(A) provides, in part, that “[t]he last day of the period so computed shall be included, unless it is a Saturday, a Sunday, or a legal holiday, in which event the period runs until the end of the next day which is not a Saturday, a Sunday, or a legal holiday.”
*645The issue upon which the majority decides this case is one of procedure — not substance. The various rules of court govern procedure. The majority’s citation of State ex rel. Huebner v. W. Jefferson Village Council (1995), 75 Ohio St.3d 381, 662 N.E.2d 339, is not on point. The last day for relators to have filed within the provision cited by the majority was Labor Day. R.C. 1.14(F) provides for “[t]he first Monday in September” (Labor Day) to be a legal holiday. Therefore, relator’s complaint should not be dismissed on this ground.
Accordingly, I respectfully dissent.
Stratton, J., concurs in the foregoing dissenting opinion.